DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/11/2021 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 08/11/2021. As directed by the amendment: Claims 1 and 6 have been amended, claims 2-4 and 9-11 have been cancelled, and claim 12 has been added. Thus, claims 1, 5-8, and 12 are presently pending in the application.
Applicant’s amendments to claim 6 have overcome the previous 112 rejection set forth in the Final Office Action mailed on 04/14/2021.

Response to Arguments
Applicant’s arguments with respect to the rejections of claims have been fully considered and are not persuasive. Applicant argues that the sealing elements 16 in Mittermeyer does not teach the amendments to claim 1 “one or more grooves having a reduced diameter relative to an 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 8992458); in view of Mittermeyer (US 7883492) and Laufer (US 6488673).
Regarding Claim 1, Singh discloses a convection enhanced drug delivery device (CED device (10); Fig.5) for percutaneously delivering a therapeutic fluid within a target tumor under pressure, the device comprising: a distal micro-tip (fluid conduit (12)) ( For example, as described below with respect to FIG. 7, the fluid conduit 12 can be a microfabricated tip that includes a substrate having a square or rectangular cross-section with one or more fluid channels disposed thereon; column 6, lines 46-50) having one or more fluid ports (outlet port (20) therein (The fluid conduit 12 can include a fluid inlet port (not shown in FIG. 1) and a fluid outlet port 20. While a single fluid outlet port 20 is shown in the illustrated embodiment, it will be appreciated that the device can include a plurality of fluid outlet ports, as well as a plurality of fluid inlet ports and a plurality of fluid lumens extending therebetween; column 6, lines 6-12); an inner fluid lumen configured to convey fluid to the one or more fluid ports of the micro-tip (Fluid supplied to the conduit 12 though the fluid inlet port can be directed through one or more inner lumens of the conduit 12 and released through the one or more fluid outlet ports 20; column 6, lines 20-23); a bullet nose (first outer sheath (14A); Fig.5) disposed in a spaced relationship along a length of the device proximal to the distal tip to reduce or eliminate backflow of the pressurized therapeutic fluid along an exterior of the device (The interior surface of the distal end of the first outer sheath can be shaped to compress tissue received therein as the device is advanced through the tissue. The interior surface of the distal end of the first outer sheath can be conical, convex, and/or concave; column 2, line 30-34).
Singh does not appear to disclose plurality of bullet noses, one or more grooves having a reduced diameter relative to an outer diameter of the device configured to receive tissue to aid in reducing or eliminating the backflow, and one or more splines configured to anchor the micro-tip within the target tumor and prevent movement of the micro-tip relative to the target tumor during patient movement and the splines configured to hold the position of the plurality of bullet noses relative to the received tissue, wherein the one or more splines are separate from the plurality of bullet noses.
Mittermeyer teaches it was known in the art to have multiple sealing elements (16; Fig.2) disposed in a spaced relationship along the catheter’s body (12) and a non-expanding partial portion (18) that forms a space/ gap between the sealing elements to collect backflow substances (column 4 (lines 55-67)- column 5 (lines 1-3)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Singh to incorporate the teachings of Mittermeyer to have multiple bullet noses in order to ensure further obstructing the backflow of 
Laufer teaches it was known in the art to have plurality of petals (1116; Fig.33) that move expand outwardly until the petals contact the walls of the bronchial tube B (Fig.35). The petals hold all of the shaft (1122) inside the bronchial tube (Fig.35) during patient’s movement (breathing, since the device is located inside the lungs); the petals (1116) are separate from all other components in the shaft (column 23, lines 6-21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Singh to incorporate the teachings of Elkins to have a one or more splines that anchor the micro-tip with the target tissue in order to secure the device in place while the patient is breathing during fluid delivery.
Regarding Claim 5, Singh as modified discloses the device of claim 1, and further Laufer discloses wherein the patient movement comprises respiration (the petals (1116) of the shaft are extended outwardly to contact the bronchial tube (B) (Fig.35), so the movement in the lungs is respiration).
Regarding Claim 6, Singh as modified discloses the device of claim 1, and further discloses wherein the device includes one or more over-tubes (second outer sheath (14B)) disposed over the distal micro-tip (the second outer sheath (14B) is disposed over both the first to define a tissue-receiving space (14 B) (the device can include a second outer sheath disposed over the first outer sheath such that a second tissue-receiving space is defined between an exterior surface of the first outer sheath and an interior surface of a distal end of the second outer sheath; column 2, lines 26-30).
Regarding Claim 7, Singh as modified discloses the device of claim 6, and further discloses wherein tissue is received within the tissue-receiving space (18B) to limit or prevent backflow of infusate along an exterior of the device (the second tissue-receiving space (18B) is located between the inner surface of the second outer sheath (14B) and the external surface of the first outer sheath (14A); the second outer sheath is located on the exterior of the device which will prevent backflow on the exterior of the device) (The method can include advancing a second outer sheath disposed over the first outer sheath into the tissue such that tissue is compressed into a second tissue-receiving space defined between an exterior surface of the first outer sheath and an interior surface of the distal end of the second outer sheath; column 3, lines 48-53).
Regarding Claim 12, Singh as modified discloses the device of claim 1, and Laufer further discloses wherein the one or more splines (1116) are configured to anchor the micro-tip within the target tumor with distal ends (the petals (1116) anchor all the shaft (1122) within the bronchial tube (B); Figs.33-36) thereof flared outwardly from the device (Fig.35)

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 8992458); in view of Mittermeyer (US 7883492) and Laufer (US 6488673) (alternative interpretation).
a convection enhanced drug delivery device (CED device (400); Fig.7) for percutaneously delivering a therapeutic fluid within a target tumor under pressure, the device comprising: a distal micro-tip (412; Fig.7) having one or more fluid ports therein (First and second microfluidic channels 444 are formed in or on the micro-tip 412 such that they extend along the proximal legs 464, across the central body portion 462, and down the distal tip portion 466. The channels 444 can each include one or more fluid inlet ports (e.g., at the proximal end) and one or more fluid outlet ports (e.g., at the distal end); column 14, lines 42-46); an inner fluid lumen (channels (444); Figs. 7 and 11) configured to convey fluid to the one or more fluid ports of the micro-tip (column 14, lines 42-46); a bullet nose (448) disposed in a spaced relationship along a length of the device proximal to the distal tip to reduce or eliminate backflow of the pressurized therapeutic fluid along an exterior of the device (CED devices include a bullet-shaped nose proximal to a distal fluid outlet. The bullet-shaped nose forms a good seal with surrounding tissue and helps reduce or prevent backflow of infused fluid; column 5, lines 58-61).
Singh does not appear to disclose plurality of bullet noses, one or more grooves having a reduced diameter relative to an outer diameter of the device configured to receive tissue to aid in reducing or eliminating the backflow, and one or more splines configured to anchor the micro-tip within the target tumor and prevent movement of the micro-tip relative to the target tumor during patient movement and the splines configured to hold the position of the plurality of bullet noses relative to the received tissue, wherein the one or more splines are separate from the plurality of bullet noses.
Mittermeyer teaches it was known in the art to have multiple sealing elements (16; Fig.2) disposed in a spaced relationship along the catheter’s body (12) and a non-expanding partial 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Singh to incorporate the teachings of Mittermeyer to have multiple bullet noses in order to ensure further obstructing the backflow of the substances (the use of multiple sealing elements or complex profile sealing elements may further obstruct the backflow of the substance; column 4, lines 60-32) a grooves between bullet noses in order to further collect any backflow substances that overcome a first sealing element (the use of multiple sealing elements or complex profile sealing elements may further obstruct the backflow of the substance. Should the substance overcome the first sealing element (viewed from the distal end), it then enters a “collecting space” formed between the two sealing elements 16 (or in a cavity formed by the complex profile); column 4, lines 60-66).
Laufer teaches it was known in the art to have plurality of petals (1116; Fig.33) that move expand outwardly until the petals contact the walls of the bronchial tube B (Fig.35). The petals hold all of the shaft (1122) inside the bronchial tube (Fig.35) during patient’s movement (breathing, since the device is located inside the lungs); the petals (1116) are separate from all other components in the shaft (column 23, lines 6-21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Singh to incorporate the teachings of Elkins to have a one or more splines that anchor the micro-tip with the target tissue in order to secure the device in place while the patient is breathing during fluid delivery.
Regarding Claim 8, Singh as modified discloses the device of claim 1, and further discloses wherein one or more of the plurality of bullet noses (448) have a conical, curved, or tapered exterior surface (The nose portion 448 can be conically tapered, as shown, or can taper along a convex or concave curve; column 13, lines 24-25).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625.  The examiner can normally be reached on Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REBECCA E EISENBERG/            Primary Examiner, Art Unit 3783